DETAILED ACTION                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 18 July 2022 is acknowledged.  The traversal is on the ground(s) that the Requirement for Restriction did not state reasons for the requirement.  This is not found persuasive because reasons for the restriction requirements are found in the final paragraph of page 3 of the restriction requirement with a mail date of 23 May 2022. The cited reasons are “Inventions I and II have a material different design. Invention I uses complementary intermeshing spline in the housing and on the steering bar to prevent coaxial rotation of the steering bar relative to the housing, while Invention II uses a coupling hole and sliding groove which both accept a screw to prevent coaxial rotation of the steering bar relative to the housing. Therefore Inventions I and I have a materially different design, they do not overlap in scope and are not obvious variants”.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation of “the sliding bar positioner” in line 2, and additionally the limitation of “a sliding bar positioner” recited in line 7. It is unclear if this is the same limitation or a second sliding bar positioner
**Examiner note** based on Fig 13, examiner believes the positioner recited in line 7 should read --a positioner--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo (U.S. Patent App. Pub. No. 2017/0369099).
Regarding claim 1, Woo discloses: A steer-by-wire type power steering apparatus (Woo: Abstract) comprising:
a cylinder (Woo: Figs. 1-2, element 400) provided inside a housing (Woo: Fig. 1; element 30; housing) and comprising a first spline on an inner circumferential surface thereof (Woo: Fig. 5A, element; 430 serrated plate part); and
a sliding bar (Woo: Figs. 1-2, element 310) inserted into the cylinder (Woo: Fig. 2) and comprising a second spline (Woo: Figs. 1-3, element 330; serrated shaft part) engaged with the first spline (Woo: para. 26) and a screw (Woo: Fig, 1, element 200; rotating part; para. 29) connected to a motor (Woo: Fig. 1, element 100; driving part).
Regarding claim 2, Woo discloses: wherein the sliding bar comprises an anti- rotation bar comprising the second spline and at least one screw bar comprising the screw (Woo: Fig. 1; element 300; moving shaft part; Examiner note: the screw bar is the narrower part of the shaft surrounded by rotating part 200; the anti-rotation bar is the wider part with surrounded by driving part 100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Baxter (U.S. Patent App. Pub. No. 2008/0127762).
Regarding claim 3, Woo does not teach: wherein any one of the anti-rotation bar and the screw bar comprises an engagement groove recessed in an axial direction and a remaining one comprises an engagement part inserted into the engagement groove.
However, in the same field of endeavor, Baxter teaches:
wherein any one of the anti-rotation bar (Baxter: Fig. 3, element 3; tubular member) and the screw bar (Baxter: Fig. 2, element 2; toothed member) comprises an engagement groove recessed in an axial direction (Baxter: Fig. 3, element 28; locating hole) and a remaining one comprises an engagement part (Baxter: Fig. 3, element 24; locating portion) inserted into the engagement groove (Baxter: para. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering system disclosed by Woo with the composite steering rack disclosed by Baxter. One of ordinary skill in the art would have been motivated to make this modification in order to provide a reduced weight rack, which is easier to manufacture (Baxter: para. 2, lines 7-19; para. 5, lines 4-6; para 6).
Regarding claim 4, Woo modified as above teaches: wherein the engagement part is screwed to the engagement groove, press-fitted to the engagement groove, or screwed and press-fitted to the engagement groove (Baxter: para. 35).
Claims 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Atsushi et al. (JP2009292331; hereinafter Atsushi).
Regarding claim 5, Woo does not teach: wherein the screw comprises a first screw and a second screw, and
wherein the motor comprises a first motor connected to the first screw via a first gear box and a second motor connected to the second screw via the second gear box.
However, in the same field of endeavor, Atsushi teaches:
wherein the screw comprises a first screw (Atsushi: Fig. 2, element 6; ball screw mechanism; Examiner note: this only includes the threaded portion of the ball screw mechanism) and a second screw (Atsushi: Fig. 2, element 7; ball screw mechanism; Examiner note: this only includes the threaded portion of the ball screw mechanism), and
wherein the motor comprises a first motor (Atsushi: Fig. 2, element 11; motor) connected to the first screw via a first gear box (Atsushi: Fig. 2, element 6, 34, 38; ball nuts, recirculating balls) and a second motor (Atsushi: Fig. 2, element 12; motor) connected to the second screw via the second gear box (Atsushi: Fig. 2, element 7, 35, 38; ball screw mechanism, ball nut, recirculating balls).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering system disclosed by Woo with the dual motor and control system disclosed by Atsushi. One of ordinary skill in the art would have been motivated to make this modification in order to provide a steering system with a simple structure that can detect the absolute position of a steering system at a low cost (Atsushi: page 3, lines 1-2).
Regarding claim 7, Woo does not teach: comprising:
a sliding bar positioner that determines a moving position of the sliding bar based on first rotation information, which is rotation information of the first motor or the first gear box, and a moving position of the sliding bar based on second rotation information, which is rotation information of the second motor or the second gear box (Atsushi: para. 25),
wherein the first motor and the sliding bar have a first reduction ratio, and the second motor and the sliding bar have a second reduction ratio different from the first reduction ratio (Atsushi: paras. 26-27).
Regarding claim 8, Woo does not teach: wherein the first rotation information and the second rotation information are phase information (Atsushi: para. 23), and 
wherein the sliding bar positioner determines the moving position of the sliding bar based on a phase difference between the first rotation information and the second rotation information (Atsushi: para. 25).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Atsushi and further in view of Knox et al. (U.S. Patent App. Pub. No. 2013/0249464; hereinafter Knox).
Regarding claim 6, the combination of Woo in view of Atsushi does not teach: wherein a screw direction of the first screw and a screw direction of the second screw are opposite each other.
However, in the same field of endeavor Knox teaches: wherein a screw direction of the first screw and a screw direction of the second screw are opposite each other (Knox para. 20).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the steering system disclosed by Woo in view of Atsushi with the thread directions disclosed by Knox. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the torque effects of the motors on the shaft. Moreover, the choice to use mirrored thread rather than same direction thread amounts to no more than the obvious simple substitution of one known type of thread direction for another known type of thread direction, in a manner that yields predictable results (i.e. reduced torque on the shaft).
Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                     


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611